DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 5, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2022 is being considered by the examiner.
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device species, there being no allowable generic or linking claim.  Examiner notes that since claim 18 depends from claim 14 it is considered withdrawn as well. Election was made without traverse in the reply filed on March 11, 2022.
Applicant’s election without traverse of 1-13, and 15-20 in the reply filed on March 11, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Backplane, Preparation Method With Dual Damascene Steps

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “repeating a metal sub-layer forming step including an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove,” in lines 4-5, however it is unclear what is being ashed and wet etched multiple times as claim 1 has not recited a step of depositing a metal layer, which is an essential step to the method claimed.  For purposes of examination this will be interpreted “ repeating a metal sub-layer forming step comprising…”  Claims 2-13, 15-17, and 19-20 are rejected as dependents of claim 1.	Claim 5 recites the limitation “wherein the forming an insulating structure layer having a groove on the base substrate by a mask exposure process…” in lines 1-3.  It is unclear if the “a groove” is the same groove formed in claim 1 or is meant to be another groove.  Similarly it is unclear if the “a mask exposure process” is meant to refer to the same process as claim 1 or a different one.  For purposes of examination this will be interpreted as “wherein the forming an insulating structure layer having the groove on the base substrate by the mask exposure process…”	Claim 5 recites the limitation “exposing and developing the photoresist by a mask exposure process to make the photoresist positioned outside the groove be retained and the photoresist at the groove be removed…” in lines  6-8.  It is unclear if “a mask exposure process” refers to the mask exposure process of claim 1 or is meant to be another mask exposure process.  Since claim 5 is describing the steps to form the groove of claim 1 it is unclear how the groove can be used to define spaces when the groove has not been formed yet.  For purposes of examination this will be interpreted as “ exposing and developing the photoresist by the mask exposure process to make the photoresist positioned outside a groove area be retained and the photoresist at the groove area be removed…”	Claim 5 recites the limitation “etching the insulating structure thin film at the groove to form an insulating structure layer having a groove” in lines 9-10.  Since claim 5 is describing the steps to form the groove of claim 1 it is unclear how the groove can be used to define spaces when the groove has not been formed yet.  Furthermore, it is unclear if the “a groove” refers to the groove of claim 1 or another newly formed groove.  For purposes of examination this will be interpreted as “etching the insulating structure thin film at the groove area to form an insulating structure layer having the groove”
	Claim 6 recites the limitation “wherein the forming an insulating structure layer having a groove on the base substrate by a mask exposure process…” in lines 1-2.  For purposes of examination this will be interpreted as “wherein the forming an insulating structure layer having the groove on the base substrate by the mask exposure process…”	Claim 6 recites the limitation “exposing and developing the photoresist by a mask exposure process to make the photoresist positioned outside the groove be retained and the photoresist at the groove be removed…” in lines 7-9.   It is unclear if the “a mask exposure process” is meant to refer to the same process as claim 1 or a different one.  Furthermore, since claim 6 is describing the steps to form the groove of claim 1 it is unclear how the groove can be used to define spaces when the groove has not been formed yet.  For purposes of examination this will be interpreted as “exposing and developing the photoresist by the mask exposure process to make the photoresist positioned outside the groove area be retained and the photoresist at the groove area be removed…”	Claim 6 recites the limitation “ etching the passivation thin film positioned at the groove by a first dry etching process to form a first sub-groove for exposing the organic thin film…” in lines 10-11.  Since claim 6 is describing the steps to form the groove of claim 1 it is unclear how the groove can be used to define spaces when the groove has not been formed yet.  For purposes of examination this will be interpreted as “etching the passivation thin film positioned at the groove area by a first dry etching process to form a first sub-groove for exposing the organic thin film…”	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	According to MPEP 608.01(n)(III) "if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim."  	In this case claim 1 recited a method of making a specific backplane, since claim 13 merely recites a backplane, which could be made by another method than the one recited in claim 1, claim 13 and claims depending from claim 13 are improper.  Claims 13, 15-17 and 19-20 are rejected as being improper dependent claims.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0252417) in view of Ihara (EP 0572121A2) .
	Claim 1, Xu discloses (Figs. 8-15) a preparation method of a backplane, comprising: 	forming an insulating structure layer (201, insulating material layer, Para [0126]) having a groove (Fig. 12, 201 has a groove formed, Para [0125], hereinafter “groove”) on (201 with groove on 200) a base substrate (200, substrate, Para [0125]) by a mask exposure process (Figs. 10-12, using mask 204 and photoresist 203 groove is formed, Para [0120]), wherein the groove is used for accommodating a metal trace (Figs. 13-15, first conductive material layer 202 will be formed in groove, Para [0146]).	Xu does not explicitly disclose repeating a metal sub-layer forming step comprising an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove.	However, Ihara discloses (Figs. 3-10) forming a metal trace (3, metal layer, Col. 3, lines: 29-30) repeating a metal sub-layer forming step including an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove (3 is wet etched and cured; the process can be repeated to form third, fourth or more layers, Col. 3, lines: 29-54).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the deposition, etching and curing steps of Ihara to the array of Xu as it allows for wiring thickness precision at a high level (Ihara, Col. 2, lines: 45-58, Col. 3, lines: 1-5).	Claim 3, Xu in view of Ihara discloses the preparation method according to claim 1.	Ihara discloses (Figs. 3-10) wherein the metal sub-layer forming step comprises: 	depositing a metal thin film on the base substrate (metal layer 3 is deposited on substrate 1, Col. 3, lines: 29-45) on which the groove is formed (opening in 2 corresponds to groove in Xu); 	forming a photoresist layer (Fig. 4, 4, Col. 3, lines: 29-45) on the metal thin film (4 formed on 3); 	ashing the photoresist layer to make the photoresist positioned outside the groove be removed and a part of the photoresist at the groove be retained (4 is patterned through curing and removed to only be left in opening of 2, Col. 3, lines: 29-45); and 	etching the metal thin film by a wet etching process and peeling the remaining photoresist to form a metal sub-layer positioned in the groove (Figs. 5-6, 3 is wet etched and 4 is peeled off from opening in 2, Col. 3, lines: 29-45).	Claim 4, Xu in view of Ihara discloses the preparation method according to claim 3.	Ihara discloses (Figs. 3-10) further comprising: 	depositing a metal thin film on the base substrate on which the metal sub-layer is formed; forming a photoresist layer on the metal thin film; processing the photoresist layer by a mask exposure process to remove the photoresist positioned outside the groove and retain the photoresist at the groove; and etching the metal thin film by a wet etching process and peeling the remaining photoresist to form another metal sub-layer positioned in the groove (Figs. 8-10 the same procedure of forming a photoresist 4 on a second layer 3, patterning 4 with photolithography and then wet etching second layer 3 if performed, Col. 3, lines: 45-50).	Claim 5, Xu in view of Ihara discloses the preparation method according to claim 1.	Xu discloses (Figs. 8-15) wherein the forming the insulating structure layer having the groove on the base substrate (201 with groove on 200) by the mask exposure process comprises: 	forming an insulating structure thin film on the base substrate (Fig. 10, 201 formed on 200); 	coating a layer of photoresist on the insulating structure thin film (Fig. 10, 203 is coated on 201); 	exposing and developing the photoresist by the mask exposure process to make the photoresist positioned outside the groove area be retained and the photoresist at the groove are be removed (Figs. 10-11, mask 204 is used to develop photoresist 203 outside groove area and portion of 203 at groove area is removed, Para [0120]) ; and 	etching the insulating structure thin film at the groove area to form an insulating structure layer having the groove (Fig. 12, 201 is etched to form groove, Para [0125]).	Claim 7, Xu in view of Ihara discloses the preparation method according to claim 1.	Ihara discloses wherein a depth of the groove is greater than 3 µm (metal wiring layer can be 10 µm of thickness and would need groove of 10 µm, Col. 4, lines: 6-18).	Claim 10, Xu in view of Ihara discloses the preparation method according to claim 3.	Ihara discloses (Figs. 3-10) wherein the metal sub-layer forming step is repeated three times (the metal forming layer can be repeated to form four or more metal layers, Col. 3, lines: 50-55).	Claim 11, Xu in view of Ihara discloses the preparation method according to claim 4.	Ihara discloses (Figs. 3-10) wherein the metal sub-layer forming step is repeated twice (Fig. 10 shows two iterations of forming metal 3, Col. 3, lines: 45-50).	
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0164592) in view of Ihara (EP 0572121A2).	Claim 1, Lee discloses (Figs. 8-10) a preparation method of a backplane, comprising: 	forming an insulating structure layer (170, SiN layer, Para [0033]) having a groove (120, trenches, Para [0033]) on (170 with 120 is on 110) a base substrate (110, substrate, Para [0031]) by a mask exposure process (120 formed by photoresist/mask and etching, Para [0033]), wherein the groove is used for accommodating a metal trace (120 is filled with copper tape layer 160, Para [0034] –[0036]). 
Lee does not explicitly disclose repeating a metal sub-layer forming step comprising an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove.	However, Ihara discloses (Figs. 3-10) forming a metal trace (3, metal layer, Col. 3, lines: 29-30) repeating a metal sub-layer forming step including an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove (3 is wet etched and cured; the process can be repeated to form third, fourth or more layers, Col. 3, lines: 29-54).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the deposition, etching and curing steps of Ihara to the device of Lee as it allows for wiring thickness precision at a high level (Ihara, Col. 2, lines: 45-58, Col. 3, lines: 1-5).	Claim 2, Lee in view of Ihara discloses the preparation method according to claim 1.	Lee discloses (Figs. 8-10) wherein a sidewall of the groove is perpendicular to a surface of the base substrate (Fig. 8, sidewall of 120 is perpendicular to top surface of 110).
Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2019/0333805) in view of Ihara (EP 0572121A2).	Claim 1, O’Toole discloses (Figs. 6-11) a preparation method of a backplane, comprising: 	forming an insulating structure layer (102, consisting of 112/122/124, first ILD/ILD ESL/second ILD, Para [0032]) having a groove (Fig. 10, 180/182, wire trench opening/via opening, Para [0029]) on (102 is on 120) a base substrate (120, ILD layer, under broadest reasonable interpretation (BRI) may be considered substrate, Para [0023]) by a mask exposure process (180/182 formed by hard mask structure 140, Para [0024]), wherein the groove is used for accommodating a metal trace (Fig. 11, interconnect 100 formed in 180/182, Para [0032]); 	O’Toole does not explicitly disclose repeating a metal sub-layer forming step comprising an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove.	However, Ihara discloses (Figs. 3-10) forming a metal trace (3, metal layer, Col. 3, lines: 29-30) repeating a metal sub-layer forming step including an ashing process and a wet etching process multiple times to form the metal trace positioned in the groove (3 is wet etched and cured; the process can be repeated to form third, fourth or more layers, Col. 3, lines: 29-54).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the deposition, etching and curing steps of Ihara to the device of O’Toole as it allows for wiring thickness precision at a high level (Ihara, Col. 2, lines: 45-58, Col. 3, lines: 1-5).	Claim 5, O’Toole in view of Ihara discloses the preparation method according to claim 1.	O’Toole discloses (Figs. 6-11) wherein the forming an insulating structure layer (102) having the groove (180/182) on the base substrate (120) by the mask exposure process comprises: 	forming an insulating structure thin film (112/122/124, first ILD/ILD ESL/second ILD, Para [0032], hereinafter “ins”) on the base substrate (ins is on 120); 	coating a layer of photoresist (142/162/166 are hard mask layers which are used for lithographic exposure development and patterning, Para [0025], hereinafter “pr”) on the insulating structure thin film (pr is on ins); 	exposing and developing the photoresist by the mask exposure process to make the photoresist positioned outside a groove area (area where 182 of 180/182 will be formed, hereinafter “area”) be retained and the photoresist at the groove area be removed (Fig. 7, pr is developed to have pr be absent area) ; and 	etching the insulating structure thin film at the groove area to form an insulating structure layer having the groove (Figs. 8-11, ins is etched at 170 and further to form 180/182 in Fig. 11).	Claim 6, O’Toole in view of Ihara discloses the preparation method according to claim 5.	O’Toole discloses (Figs. 6-11) wherein the forming the insulating structure layer (102) having the groove (180/182) on the base substrate (120) by the mask exposure process comprises: 	forming an organic thin film (112, fist ILD may be organic, Para [0021]) on the base substrate (112 is on 120); 	forming a passivation thin film (122/124, etch stop layer/second ILD, Para [0021]) on the organic thin film (122/124 is on 112); 	coating a layer of photoresist (pr) on the passivation thin film (pr is on 122/124); 	exposing and developing the photoresist by the mask exposure process to make the photoresist positioned outside the groove area be retained and the photoresist at the groove area be removed (166/162 of pr is retained outside of area and removed from area); 	etching the passivation thin film positioned at the groove area by a first dry etching process (122/124 are etched at area by first etching process that can be dry etch, Para [0026] –[0028]) to form a first sub-groove for exposing the organic thin film (122/124 are etched to form first sub-groove 170 which exposes 112, via opening, Para [0027] –[0028]); and 	etching the organic thin film exposed through the first sub-groove by a second dry etching process to form a second sub-groove (Fig. 10, 112 can be dry etched through 170 to form 180 where remainder of 170 is relabeled 182, Para [0026], [0029]), wherein the groove comprises the second sub-groove and the first sub-groove (180/182 comprises 180 and 182).			Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2019/0252417) in view of Ihara (EP 0572121A2) as applied to claim 3 in further view of Uzoh (US 2018/0350674).	Claim 8, Xu in view of Ihara discloses the preparation method according to claim 3.	Xu in view of Ihara does not explicitly disclose wherein a thickness of the metal thin film is less than or equal to 1 µm.	However, Uzoh discloses the thickness of a metal film (312, metal, Para [0039]) formed into a cavity 306 may be less than 0.6 microns.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of metal film thickness (result effective at least insofar as the thickness affects the grain size of the material (Uzoh, Para [0040] –[0043]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05.	Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 9, Xu in view of Ihara discloses the preparation method according to claim 4.	Xu in view of Ihara does not explicitly disclose wherein a thickness of the metal thin film is less than or equal to 1 µm.	However, Uzoh discloses the thickness of a metal film (312, metal, Para [0039]) formed into a cavity 306 may be less than 0.6 microns.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of metal film thickness (result effective at least insofar as the thickness affects the grain size of the material (Uzoh, Para [0040] –[0043]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05.	Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2019/0333805) in view of Ihara (EP 0572121A2) as applied to claim 6 in further view of Oda (US 2001/0017422).	Claim 12, O’Toole in view of Ihara discloses the preparation method according to claim 6.	O’Toole in view of Ihara does not explicitly discloses wherein a material of the organic thin film comprises polyimide, and a material of the passivation thin film comprises at least one of silicon nitride, silicon oxide and silicon oxynitride.	However, Oda discloses polyimide may be used as an organic dielectric material and an etch stop layer may be made of silicon oxynitride of silicon nitride (Para [0074], [0076]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Oda, including the specific material of an organic insulating layer and etch stop layer to the teachings of O’Toole in view of Ihara. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as organic insulating layer and etch stop layer respectively. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822